DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/4/2021 have been fully considered but they are not persuasive. 
Applicant has amended claims 1 and 7 to recite “with a rotation axis of the proximal support with respect to the waist frame being offset above a hip joint axis of the user while the user wears the motion assistance apparatus.”  Applicant argues that Kamon and Tsai do not disclose an offset rotation axis relative to the user’s hip joint.  Examiner disagrees. 
First, Examiner would like to note that while Applicant’s remarks page 8 describe figure 5 as depicting a rotation axis of the proximal support-waist frame as offset with the user’s hip joint axis, paragraph 34 states “FIG. 5 is a front view illustrating a state in which a position of a rotary coupler with respect to a waist frame is changed in the motion assistance apparatus of FIG. 4.”  While paragraph 75 asserts that figure 5 “illustrates a state in which the rotation axis of the proximal support 12 with respect to the waist frame 11 is located above a hip joint axis of the user when the user is standing upright,” this is not clear from the figure as the user (and thus the user’s hip joint axis) is not depicted in the figure.  A better illustration is figures 8-11, showing the offset between rotation axis J of the device and the user’s hip joint H. 
Second, functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the structure itself need not change in order to meet the amended limitation.  MPEP 2114 explains, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”
Because Kamon and Tsai meet all of the structural limitations of the claim, the claim amendment is not sufficient to overcome this prior art. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamon (Pub. No.: US 2013/0331744).
Kamon discloses a motion assistance apparatus (abstract) comprising: a waist frame 370 configured to support a waist of a user (e.g., fig. 27); and a proximal support 342 configured to support a proximal part of the user (e.g., fig. 27) such that a pressure applied to a thigh of the user by the proximal support when the user is in a sitting state (fig. 27, right side) is greater than the pressure applied to the thigh of the user by the 
The limitation “with a rotation axis of the proximal support with respect to the waist frame being offset above a hip joint axis of the user while the user wears the motion assistance apparatus” does not actually define any structural characteristic of the assistance apparatus itself.  Instead, this limitation is claiming the relationship between the apparatus and a user of unspecified build.  The limitation may be met by selecting a particular user with a hip placed out of alignment with the prior art devices.  This means that the prior art structure itself need not change in order to meet the amended limitation.  Because Kamon meets all of the structural limitations of the claim, the claim limitation is met by Kamon.
For claim 2, the proximal support is configured to apply the pressure to the proximal part of the user such that the pressure gradually increases while the user transitions from standing state to the sitting state (Examiner notes this is functional language.  The Kamon device provides assistance to stand from a crouching position, providing pressure to the thigh of the user which is applied when the user is in the crouch and lessened when the user is upright, see para. 128, 107.  Thus the proximal support 342 via part 351 is configured to apply pressure to the proximal part of the user such that the pressure gradually increases while the user transitions from standing state to the sitting state).  
For claim 3, the proximal support 342 is configured to support a rear surface of the proximal part of the user (via part 351, see figure 27).  
For claim 4, Kamon discloses a distal support 320 rotatably connected to the proximal support (via knee drive device 330), the distal support configured to support a distal part of the user (e.g., fig. 27); and an actuator 330 configured to adjust an angle between the distal support and the proximal support (knee drive, para. 128).  
For claim 5, 2Atty. Dkt. No. 9587DM-000372-USU.S. Application No. 16/531,895the proximal support 342 comprises: a proximal action portion 351 configured to cover at least a portion of one or more of the thigh or a hip of the user (fig. 27).  
For claim 6, the apparatus further comprises a proximal action portion 351 configured to support a hip of the user (fig. 25, 27), the proximal action portion 351 including a first end (fig. 25, at 352) and a second end (fig. 25, at 370), the first end being connected to the proximal support 342 and the second end being connected to the waist frame 370 (fig. 25).  


Claims 7-8, 11, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al. (Pub. No.: US 2018/0200878).
Tsai et al. (hereinafter, Tsai) discloses a motion assistance apparatus (abstract) comprising: a waist frame 22 configured to support a waist of a user (e.g., para. 33, fig. 1); a proximal support 12 L,R configured to support a proximal part of the user (e.g., fig. 1, para. 33); and a rotary coupler 13 configured to connect the waist frame and the proximal support at a selected one of a plurality of different positions (e.g., fig. 1, 2) such that a position at which the proximal support 12 is connected to the waist frame 22 via the rotary coupler 13 varies based on the selected one of the plurality of different positions (e.g., fig. 1, 2, para. 38).  
The limitation “with a rotation axis of the proximal support with respect to the waist frame being offset above a hip joint axis of the user while the user wears the motion assistance apparatus” does not actually define any structural characteristic of the assistance apparatus itself.  Instead, this limitation is claiming the relationship between the apparatus and a user of unspecified build.  The limitation may be met by selecting a particular user with a hip placed out of alignment with the prior art devices.  This means that the prior art structure itself need not change in order to meet the amended limitation.  Because Tsai meets all of the structural limitations of the claim, the claim limitation is met by Tsai.
For claim 8, Tsai discloses the waist frame 22 comprises: an axis adjustment guide 132 on the waist frame (fig. 2) such that the axis adjustment guide is tilted upward toward a rear side of the waist frame (e.g., fig. 2) the axis adjustment guide configured to adjust a relative positon between the waist frame and the rotary coupler (fig. 2, para. 38).   
For claim 11, the axis adjustment guide has a plurality of axis adjustment holes arranged in parallel therein (e.g., fig. 2).  
For claim 14, the proximal support 12 is configured to support a rear surface of the proximal part of the user (e.g., fig. 1), and the motion assistance apparatus further comprises: a distal support 16 rotatably connected to the proximal support, the distal support configured to support a distal part of the user (e.g., fig. 1); and an actuator 15 configured to generate a force to change an angle between the distal support and a proximal frame (e.g., para. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (Pub. No.: US 2018/0200878). 
Tsai is explained supra, including an angled axis adjustment guide 132 (e.g., fig. 2).  Tsai does not specify the angle of this angled adjustment guide, however, selection of a 45 degree angle is considered an obvious design choice to form an angled adjustment guide as depicted in Tsai. This angle selection would have occurred using known methods and would have yielded predictable results. 
Allowable Subject Matter
Claims 9-10, 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is Tsai as applied above.  However, while Tsai provides a rotary coupler adjustably connected to the waist frame (e.g., fig. 2), Tsai lacks a rotary coupler comprising a base installable in the axis adjustment guide and different ones of the plurality of different positions, and a rotating body rotatably connected to the base. .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774